In re: Rodney Fertel applying for cer-tiorari or writ of review to the Court of Appeal, Fourth Circuit, Parish of Orleans. 148 So.2d 853.
*590Writ' refused. An immovable acquired during the marriage in the name of the husband is conclusively presumed to belong to the community of acquets and gains in the absence of a dual declaration in the deed by the husband that the property is purchased with his separate funds and for the benefit of his separate estate. Slaton v. King, 214 La. 89, 36 So.2d 648 and cases there cited. On the other phases of this case, the result is correct under the facts found by the Court of Appeal.